Memorandum: The prosecutor’s remarks during summation were not objected to at trial, and, therefore, are not preserved for our review (CPL 470.05 [2]; People v Williams, 46 NY2d 1070, 1071). Although the remarks denigrating defendant’s case were improper, the summation did not operate to deprive defendant of a fair trial, and reversal in the interest of justice is not warranted (CPL 470.15 [3]; People v Hopkins, 58 NY2d 1079, 1083). (Appeal from judgment of Erie County Court, Dillon, J. — assault, second degree, and another offense.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.